Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-21 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/27/2019 and 01/20/2021 have been received and considered by the examiner.

Drawings
The drawings are accepted.

Claim Objections
Claim 2 is objected to because of the following informalities: 
Claim 2 recites the limitation “relative to the gate to the gate actuation system” in line 3. However, it appears “to the gate” has been repeated twice. The examiner recommends changing this limitation to read “relative to the gate actuation system”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bieg et al. (EP 2607197 A1), in view of Crawford et al. (US 20130059670 A1).
Regarding claim 1, Bieg teaches (Fig. 1): A gate system (4) comprising: a loading platform (1); a gate (4) positioned on the loading platform (1), wherein the gate (4) is configured to transition between a closed position and an open position (para. 0019, lines 44-50); a gate actuation system (means 45 for moving elongated element 41 relative to support beam 42) coupled to the loading platform (1), wherein the gate actuation system (45) is configured to actuate the gate between the closed position and the open position based on feedback indicative of a position of a ride vehicle (3) relative to the gate (4) (Claim 12). 
Regarding the claim language that the gate system is for an amusement park attraction, it has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).
Bieg teaches a loading platform (1), but does not explicitly teach that the loading platform is configured to rotate about a central vertical axis of the loading platform.
However, Crawford teaches (Fig. 1-3): an amusement park attraction comprising a loading platform (turntable 162 with upper surface 164) that is configured to rotate about a central vertical axis of the loading platform (162, 164)(Fig. 3). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Bieg to include the gate system in an amusement park attraction comprising a loading platform is configured to rotate about a central vertical axis of the loading platform, as taught by Crawford, so that the riders can safely enter and exit the vehicle at the right time, thereby ensuring the safety of the riders. 
Regarding claim 2, Bieg and Crawford teach the elements of claim 1, as stated above. Bieg further teaches (Fig. 1): wherein the ride vehicle comprises a gate activation system (controller 5) configured to provide the feedback (command) indicative of the position of the ride vehicle (3) relative to the gate actuation system (para. 0012).
Regarding claim 8, Bieg and Crawford teach the elements of claim 1, as stated above. Bieg further teaches (Fig. 1): the gate actuation system (45) is configured to actuate the gate from the closed position to the open position based on feedback indicative of the ride vehicle being proximate to the gate (ride vehicle stopping at the platform 1; para. 0004, lines 36-38).
Bieg does not explicitly teach that the gate is actuated when the ride vehicle is radially aligned with the gate relative to the central vertical axis. 
However, Crawford further teaches (Fig. 1-3): an amusement park attraction comprising a loading platform (turntable 162 with upper surface 164) that is configured to rotate about a central vertical axis of the loading platform (162, 164)(Fig. 3). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Bieg to include the gate system in an amusement park attraction comprising a loading platform is configured to rotate about a central vertical axis of the loading platform, as taught by Crawford, such that the gate is actuated when the ride vehicle is radially aligned with the gate relative to the central vertical axis so that the riders can safely enter and exit the vehicle at the right time, thereby ensuring the safety of the riders. 
Regarding claim 13, Bieg teaches (Fig. 1): A method for controlling passenger traffic during loading or unloading of a ride vehicle (3), comprising: guiding the ride vehicle (3) along a loading path (track 2); detecting a position of the ride vehicle (3) relative to a shotgun gate (4) positioned on a loading platform (1) with a gate actuation system (means 45 for moving elongated element 41 relative to support beam 42) positioned on the loading platform; and automatically transitioning the shotgun gate (4) from a closed position to an open position based on the position of the ride vehicle relative to the shotgun gate (claim 1, lines 31-39). 
Bieg does not explicitly teach that the ride vehicle extends along a loading path extending about a rotating loading platform. 
However, Crawford teaches (Fig. 1-3): an amusement park attraction comprising a ride vehicle that extends along a loading path (turntable 162 with upper surface 164) extending about a rotating loading platform (162, 164)(Fig. 3). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Bieg to include the gate system in an amusement park attraction comprising a loading platform is configured to rotate about a central vertical axis of the loading platform, as taught by Crawford, so that the riders can safely enter and exit the vehicle at the right time, thereby ensuring the safety of the riders
Regarding claim 18, Bieg teaches (Fig. 1): A gate system (Fig. 1) for controlling passenger traffic in a loading zone, comprising: a loading platform (1), wherein the loading platform (1) comprises a shotgun gate (4) disposed thereon; a ride vehicle (3) configured to travel along a loading path (track 2) extending about the loading platform (1), wherein the ride vehicle (3) comprises a gate activation system (controller 5) configured to provide feedback indicative of a position of the ride vehicle relative to the shotgun gate (4) (Claim 12); and a gate actuation system (45) configured to receive the feedback indicative of the position of the ride vehicle (3) relative to the shotgun gate (4) and to transition the gate between an open position and a closed position based on the feedback (Claim 12). 
Regarding the claim language that the gate system is for an amusement park attraction, it has been held that the recitation with respect to the matter in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex part Masham, 2 USPQ2d 1647 (1987).
Bieg teaches a loading platform (1), but does not explicitly teach that the loading platform is configured to rotate about a central vertical axis of the loading platform.
However, Crawford teaches (Fig. 1-3): an amusement park attraction comprising a loading platform (turntable 162 with upper surface 164) that is configured to rotate about a central vertical axis of the loading platform (162, 164)(Fig. 3). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Bieg to include the gate system in an amusement park attraction comprising a loading platform is configured to rotate about a central vertical axis of the loading platform, as taught by Crawford, so that the riders can safely enter and exit the vehicle at the right time, thereby ensuring the safety of the riders. 

Claims 3-4, 12, 14-15, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bieg et al. (EP 2607197 A1), in view of Crawford et al. (US 20130059670 A1) and Stenzler et al. (US 10207193 B2).
Regarding claim 3, Bieg and Crawford teach the elements of claim 2, as stated above. Bieg further teaches (Fig. 1): A signaling device (6) is designed for informing passengers of the imminent arrival of said guided vehicle (3), but does not explicitly teach that the ride vehicle comprises an identifier comprising a retroreflective marker, an image, a barcode, or any combination thereof.
However, Stenzler teaches (Fig. 1-3): “a tracking system (10) configured to detect a position of an illuminated component, such as a retro-reflective marker (24) having a properly correlated retro-reflective material relative to a grid, pattern, the emission source, stationary or moving environmental elements, or the like. The tracking system 10 is designed to utilize the relative positioning to identify whether a correlation exists between one or more such illuminated components and a particular action to be performed by the amusement park equipment (12), such as closure of a gate” (col. 6, lines 51-62).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Bieg to include a retroreflective marker on the ride vehicle, as taught by Stenzler, to “utilize the relative positioning to identify whether a correlation exists between one or more such illuminated components and a particular action to be performed by the amusement park equipment, such as closure of a gate” (col. 6, lines 51-62). 
Regarding claim 4, Bieg, Crawford, and Stenzler teach the elements of claim 3, as stated above. Bieg further teaches (Fig. 1): Bieg further teaches (Fig. 1): A signaling device (6) is designed for informing passengers of the imminent arrival of said guided vehicle (3), but does not explicitly teach that the gate actuation system comprises a detector configured to detect the identifier, and the feedback indicative of the position of the ride vehicle relative to the gate comprises detection of the identifier. 
However, Stenzler teaches (Fig. 1-3): A detector (tracking system 10) configured to detect an identifier (retro-reflective marker 24) having a properly correlated retro-reflective material relative to a grid, pattern, the emission source, stationary or moving environmental elements, or the like. “The detector (10) is designed to utilize the relative positioning to identify whether a correlation exists between one or more such identifier and a particular action to be performed by the amusement park equipment (12), such as closure of a gate” (col. 6, lines 51-62).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Bieg to include a detector configured to detect a retroreflective marker on the ride vehicle to provide feedback indicative of the position of the ride vehicle, as taught by Stenzler, to “utilize the relative positioning to identify whether a correlation exists between one or more such identifier and a particular action to be performed by the amusement park equipment, such as closure of a gate” (col. 6, lines 51-62). 
Regarding claim 12, Bieg and Crawford teach the elements of claim 1, as stated above. Bieg further teaches (Fig. 1): the ride vehicle (3), wherein the ride vehicle (3) comprises a drive system configured to drive movement of the ride vehicle (3) along a loading path (track 2) extending about the loading platform (platform 1). 
Bieg does not explicitly each a controller configured to adjust operation of the ride vehicle based on the feedback indicative of the position of the ride vehicle relative to the gate.
However, Stenzler teaches (Fig. 1-3): A controller (control unit 18) configured to adjust operation of the ride vehicle (col. 10, lines 57-67) based on the feedback indicative of an identified position is within the proximity region. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Bieg to include a controller configured to adjust operation of the ride vehicle based on the feedback indicative of if identified position is within the proximity region, as taught by Stenzler, to safely dispatch the ride vehicle or open the access gate once the identified position is inside the proximity region (Stenzler, claim 7). 
Regarding claim 14, Bieg and Crawford teach the elements of claim 13, as stated above. Bieg further teaches (Fig. 1): A signaling device (6) is designed for informing passengers of the imminent arrival of said guided vehicle (3), but does not explicitly teach that the ride vehicle comprises an identifier comprising a retroreflective marker.
However, Stenzler teaches (Fig. 1-3): “a tracking system (10) configured to detect a position of an illuminated component, such as a retro-reflective marker (24) having a properly correlated retro-reflective material relative to a grid, pattern, the emission source, stationary or moving environmental elements, or the like. The tracking system 10 is designed to utilize the relative positioning to identify whether a correlation exists between one or more such illuminated components and a particular action to be performed by the amusement park equipment (12), such as closure of a gate” (col. 6, lines 51-62).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Bieg to include a retroreflective marker on the ride vehicle, as taught by Stenzler, to “utilize the relative positioning to identify whether a correlation exists between one or more such illuminated components and a particular action to be performed by the amusement park equipment, such as closure of a gate” (col. 6, lines 51-62).
Regarding claim 15, Bieg, Crawford, and Stenzler teach the elements of claim 14, as stated above. Bieg further teaches (Fig. 1): the gate actuation system (45) is configured to actuate the gate from the closed position to the open position based on feedback indicative of the ride vehicle being proximate to the gate (ride vehicle stopping at the platform 1; para. 0004, lines 36-38). 
Bieg does not explicitly teach that the gate is actuated when the ride vehicle is radially aligned with the gate relative to the central vertical axis. 
However, Crawford further teaches (Fig. 1-3): an amusement park attraction comprising a loading platform (turntable 162 with upper surface 164) that is configured to rotate about a central vertical axis of the loading platform (162, 164)(Fig. 3). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Bieg to include the gate system in an amusement park attraction comprising a loading platform is configured to rotate about a central vertical axis of the loading platform, as taught by Crawford, such that the gate is actuated when the ride vehicle is radially aligned with the gate relative to the central vertical axis so that the riders can safely enter and exit the vehicle at the right time, thereby ensuring the safety of the riders.
Regarding claim 21, Bieg and Crawford teach the elements of claim 18, as stated above. Bieg further teaches (Fig. 1): an actuator (45) configured to actuate the shotgun gate (4) between the open position and the closed position (Fig. 1); and a controller (5) configured to control the actuator (45) to actuate the shotgun gate (4) from the closed position to the open position under alignment of the ride vehicle and the shotgun gate (Claim 12). 
Bieg further teaches: A signaling device (6) is designed for informing passengers of the imminent arrival of said guided vehicle (3), but does not explicitly teach that the gate activation system comprises a retroreflective marker affixed to the ride vehicle, and the gate actuation system comprises: a detector configured to detect the retroreflective marker to indicate an alignment of the ride vehicle and the shotgun gate.  
However, Stenzler teaches (Fig. 1-3): a detector (tracking system 10) configured to detect a position of an illuminated component, such as a retro-reflective marker (24) having a properly correlated retro-reflective material relative to a grid, pattern, the emission source, stationary or moving environmental elements, or the like. The detector (10) is designed to utilize the relative positioning to identify whether a correlation exists between one or more such illuminated components and a particular action to be performed by the amusement park equipment (12), such as closure of a gate” (col. 6, lines 51-62).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Bieg to include a retroreflective marker on the ride vehicle, as taught by Stenzler, to “utilize the relative positioning to identify whether a correlation exists between one or more such illuminated components and a particular action to be performed by the amusement park equipment, such as closure of a gate” (col. 6, lines 51-62). 

Allowable Subject Matter
Claims 5-7, 9-11, 16-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 5 and its depending claims 6-7, the prior art fails to teach that the gate activation system comprises a boss extending from the ride vehicle, the gate actuation system comprises a lever pivotably coupled to the gate, and the boss is configured to engage with the lever to pivot the gate from the closed position to the open position. While Bieg teaches (Fig. 1): a controller (5) that may be interpreted as a gate activation system, the examiner finds no obvious reason to modify the gate activation system such that it comprises a boss extending from the ride vehicle, the gate actuation system comprises a lever pivotably coupled to the gate, and the boss is configured to engage with the lever to pivot the gate from the closed position to the open position. Such a modification would require improper hindsight reasoning. 
Regarding claim 9, the prior art fails to teach that the gate actuation system is configured to execute a time delay, and subsequently actuate the gate from the closed position to the open position after execution of the time delay. While the combination of Bieg and Crawford further teaches: the gate actuation system (45) is configured to receive the feedback indicative of the ride vehicle being radially aligned with the gate (4) relative to the central vertical axis, the examiner finds no obvious reason to further modify the gate actuation system such that it executes a time delay, and subsequently actuate the gate from the closed position to the open position after execution of the time delay. Such a modification would require improper hindsight reasoning. 
Regarding claim 10, the prior art fails to teach that the gate actuation system is configured to actuate the gate from the open position to the closed position based on feedback indicative of the ride vehicle transitioning from being proximate to the gate and radially aligned with the gate relative to the central vertical axis to being not proximate to the gate and/or not radially aligned with the gate relative to the central vertical axis. While Bieg teaches (Fig. 1): the gate actuation system (45) is configured to actuate the gate (4) from the open position to the closed position, the examiner finds no obvious reason to modify the gate actuation system such that actuating the gate from the open position to the closed position is based on feedback indicative of the ride vehicle transitioning from being proximate to the gate and radially aligned with the gate relative to the central vertical axis to being not proximate to the gate and/or not radially aligned with the gate relative to the central vertical axis. Such a modification would require improper hindsight reasoning. Modifying the gate closure to be based on the ride vehicle not being proximate and/or radially aligned with the gate would also teach against Bieg, because Bieg teaches “each elongated element of the barriers might be moved from the second to the first position at the same time in a synchronous manner, preferentially after or simultaneously to the closure of the doors of the guided vehicle, but before departure of said guided vehicle” (para. 0009, lines 13-18). 
Regarding claim 11, the prior art fails to teach a motor configured to drive rotation of the loading platform; and a controller configured to adjust operation of the motor based on the feedback indicative of the position of the ride vehicle relative to the gate. While the secondary reference Crawford teaches (Fig. 12-14): a drive mechanism 1260 includes a motor 1464 or the like that is operated by a ride controller that rotates axles 1466, 1468 to drive load or drive wheels 1467, 1469 to rotate upon the tracks 1410, 1462, the examiner finds no obvious reason to modify the controller to adjust the operation of a motor based on the feedback indicative of the position of the ride vehicle relative to the gate. Such a modification would require improper hindsight reasoning.
Regarding claim 16, the prior art fails to teach the method comprising: engaging a boss protruding from the ride vehicle with a lever of the gate actuation system; and transferring motion of the lever to the shotgun gate to transition the shotgun gate from the closed position to the open position. While Bieg teaches (Fig. 1): a controller (5) that may be interpreted as a gate activation system, the examiner finds no obvious reason to include the method of engaging a boss protruding from the ride vehicle with a lever of the gate actuation system; and transferring motion of the lever to the shotgun gate to transition the shotgun gate from the closed position to the open position. Such a modification would require improper hindsight reasoning. 
Regarding claim 17, the prior art fails to teach automatically transitioning the shotgun gate from the open position to the closed position based on the ride vehicle transitioning from a first position proximate to and in alignment with the shotgun gate to a second position not proximate to and/or out of alignment with the shotgun gate. While Bieg teaches (Fig. 1): the gate actuation system (45) is configured to actuate the gate (4) from the open position to the closed position, the examiner finds no obvious reason to modify the gate actuation system such that actuating the gate from the open position to the closed position is based on feedback indicative of the ride vehicle transitioning from being proximate to the gate and radially aligned with the gate relative to the central vertical axis to being not proximate to the gate and/or not radially aligned with the gate relative to the central vertical axis. Such a modification would require improper hindsight reasoning. Modifying the gate closure to be based on the ride vehicle not being proximate and/or radially aligned with the gate would also teach against Bieg, because Bieg teaches “each elongated element of the barriers might be moved from the second to the first position at the same time in a synchronous manner, preferentially after or simultaneously to the closure of the doors of the guided vehicle, but before departure of said guided vehicle” (para. 0009, lines 13-18). 
Regarding claim 19, the prior art fails to teach a motor configured to drive rotation of the rotating loading platform and a controller configured to regulate operation of the motor, wherein the controller is configured to adjust operation of the motor based on the feedback indicative of the position of the ride vehicle relative to the shotgun gate to maintain radial alignment of the ride vehicle and the shotgun gate with respect to a rotational axis of the rotating loading platform. While the secondary reference Crawford teaches (Fig. 12-14): a drive mechanism 1260 includes a motor 1464 or the like that is operated by a ride controller that rotates axles 1466, 1468 to drive load or drive wheels 1467, 1469 to rotate upon the tracks 1410, 1462, the examiner finds no obvious reason to modify the controller to adjust the operation of a motor based on the feedback indicative of the position of the ride vehicle relative to the gate. Such a modification would require improper hindsight reasoning.
Regarding claim 20, the prior art fails to teach that the gate activation system comprises a boss protruding from the ride vehicle, the gate actuation system comprises a lever pivotably coupled to the shotgun gate, and the boss and the lever are configured to engage with one another to transition the shotgun gate from the closed position to the open position, such that the shotgun gate is in the open position upon alignment of the ride vehicle with the shotgun gate. While Bieg teaches (Fig. 1): a controller (5) that may be interpreted as a gate activation system, the examiner finds no obvious reason to modify the gate activation system to comprise a boss protruding from the ride vehicle, the gate actuation system comprises a lever pivotably coupled to the shotgun gate, and the boss and the lever are configured to engage with one another to transition the shotgun gate from the closed position to the open position, such that the shotgun gate is in the open position upon alignment of the ride vehicle with the shotgun gate. Such a modification would require improper hindsight reasoning. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US-10183844-B1: Teaches a loading station 8 of an amusement park feature that includes vehicles moving along a path, specifically a track 12, and a platform that moves alongside the vehicle; as shown in the illustrated embodiment of FIG. 1, a ride vehicle 10 is configured to move along the track 12 in a direction 13; The optical sensor may be configured to provide feedback to a control system, which may block extension modules 80 from further extending the walking segment 44 toward the ride vehicle 10 when the optical sensor detects that the walking segment 44 is positioned proximate to the ride vehicle 10. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 9:00am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617